                Exhibit 2




Case 3:19-cv-00219 Document 1-2 Filed 06/14/19 Page 1 of 4 PageID #: 40
     IN THE CIRCUIT COURT FOR ROANE COUNTY, TENNESSEE

JAMES ANDERSON, et al.,                              )
                                                     )
                                                     )
       Plaintiffs,                                   )
                                                     )       Case No. 2019-cv-81
                                                     )
v.                                                   )
                                                     )
JACOBS ENGINEERING GROUP, INC.,                      )
                                                     )
       Defendant.                                    )
_________________________________________            )


                       NOTICE OF FILING NOTICE OF REMOVAL

       NOTICE IS HEREBY GIVEN that pursuant to the provisions of 28 U.S.C. § 1442(a)(1),

Defendant Jacobs Engineering Group, Inc. (“Jacobs”), did on the 14th day of June, 2019, file a

Notice of Removal in the United States District Court for the Eastern District of Tennessee, a copy

of which is attached hereto as Exhibit A.

       You are also advised that this filing of a copy of the Notice with the Circuit Court of Roane

County, Tennessee, shall affect the removal and such court shall proceed no further unless and

until the case is remanded.

                                             Respectfully submitted,

                                             PAINE, TARWATER, & BICKERS, LLP

Dated: June 14, 2019                         /s/ Dwight E. Tarwater__________
                                             Dwight E. Tarwater (BPR #007244)
                                             det@painetarwater.com
                                             Catherine W. Anglin (BPR #028120)
                                             cwa@painetarwater.com
                                             Barbara K. Doolittle (BPR #036336)
                                             bkd@painetarwater.com
                                             Thomas H. Jarvis (BPR #036835)
                                             thj@painetarwater.com



     Case 3:19-cv-00219 Document 1-2 Filed 06/14/19 Page 2 of 4 PageID #: 41
                                900 S. Gay Street, Suite 2200
                                Knoxville, Tennessee 37902-1821
                                Telephone:     (865) 525-0880
                                Facsimile:     (865) 521-7441
                                Attorneys for Defendant
                                Jacobs Engineering Group, Inc.




                                   2

Case 3:19-cv-00219 Document 1-2 Filed 06/14/19 Page 3 of 4 PageID #: 42
                               CERTIFICATE OF SERVICE


       I hereby certify that on this the 14th day of June, 2019, I have served a true and correct

copy of the Notice of Filing of Notice of Removal on counsel of record as indicated below.



              [ ]     U.S. Mail                     John B. Dupree, Esq.
              [ ]     Facsimile                     Bridgefront Law Group, PLLC
              [ ]     Email                         616 W. Hill Ave., 2d Floor
              [X]     Overnight Mail                Knoxville, TN 37902

                                                    Keith D. Stewart
                                                    James K. Scott
                                                    Market Street Law, PLLC
                                                    625 Market Street, 14th Floor
                                                    Knoxville, TN 37902


                                                    /s/ Dwight E. Tarwater__________




                                               3

   Case 3:19-cv-00219 Document 1-2 Filed 06/14/19 Page 4 of 4 PageID #: 43
